Mr. Justice Wole
delivered the opinion of the court.
The defendant was prosecuted for selling goods in Pa-tillas without a license, in violation of a municipal ordinance. None of the proof has been brought up to us and we have no way of determining in what respect the particular municipal ordinance was violated. This court cannot take judicial notice of the various municipal ordinances, and the record •ought to have been made to show what was the municipal ordinance alleged to have been violated.
The appellant maintains that under the law of March 28, 1914, no license could be exacted from anybody whose annual business did not exceed $500, but it would have to be presumed in the absence of a showing to the contrary that the proof showed that the annual business of the defendant exceeded $500.
The judgment must be

Affirmed.

Chief Justice Hernández and Justices Del Toro, Aldrey .and Hutchison concurred.